WEINBERGER, District Judge.
Petitioner has filed an affidavit in Forma Pauperis, and the Court finds that he is a pauper. He has proffered notice of appeal, which this Court has ordered filed without payment of fee.
Petitioner has filed the following motion:
“Having served notice of intention to appeal in the above entitled case, petitioner now respectfully moves this Court to order the Clerks to provide petitioner with a transcript of all testimony, all documents and affidavits and records in the aforesaid ease, pursuant of the United States code, Yol. 4 Sec. 1025 .# 4: Rights of papers to Transcript, to be used by defendant in preparation of said appeal, and to show violation of constitutional rights.”
Petitioner has not stated wherein error was committed during his trial, he has not stated wherein any constitutional rights were violated. His only statement with reference to his reason for desiring to appeal is that quoted above. He also has asked that counsel be appointed to represent him in prosecuting his appeal.
It is evidently the purpose of petitioner to procure, at government expense, a transcript of the evidence introduced at his trial, and to procure appointed counsel to search through the transcript to ascertain if any error were committed at the trial. Such “discovery procedure” is not provided for by statute.
The Court certifies that the appeal is not taken in good faith and denies petitioner’s request for appointment of counsel to represent him, and denies petitioner’s request for a transcript at Government expense, and denies petitioner’s request to proceed further with his appeal in forma pauperis.